SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)January 1, 2011 Registrant, Address of I.R.S. Employer Principal Executive Offices Identification State of Commission File Number and Telephone Number Number Incorporation 1-08788 NV ENERGY, INC. 88-0198358 Nevada 6226 West Sahara Avenue Las Vegas, Nevada89146 (702) 402-5000 0-00508 SIERRA PACIFIC POWER COMPANY d/b/a 88-0044418 Nevada NV ENERGY P.O. Box 10100 (6100 Neil Road) Reno, Nevada 89520-0400 (89511) (775) 834-4011 None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Table of Contents TABLE OF CONTENTS Item 8.01 Other Events Item 9.01 Financial Statements and Exhibits SIGNATURES EX-99.1 Press Release datedJanuary 1, 2011 EX-99.2 Asset Purchase Agreementbetween Sierra Pacific Power Company d/b/a NV Energy and California Pacific Electric Company, LLC. 2 Table of Contents Item 8.01 – Other Events On January 1, 2011, NV Energy, Inc. announced that its wholly-owned subsidiary, Sierra Pacific Power Company d/b/a NV Energy (NV Energy) completed the sale of its California electric distribution and generation assets, originally announced in April 2009, to California Pacific Electric Company, LLC (CalPeco), a company jointly owned by Algonquin Power & Utilities Corporationand Emera Inc.CalPeco will do business as Liberty Energy-California Pacific Electric Company. A copy of the press release announcing the completion of the sale, and the asset purchase agreement in connection with the sale are filed herewith as Exhibits 99.1 and 99.2, respectively. Item 9.01 – Financial Statements and Exhibits (d) Exhibits – The following exhibitsare filed with this Form 8-K: EX-99.1 – Press Release dated January 1, 2011.  EX-99.2 - Asset Purchase Agreement between Sierra Pacific Power Company d/b/a NV Energy and California Pacific Electric Company, LLC. 3 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have each duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. NV Energy, Inc. (Registrant) Date:January 5, 2011 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer Sierra Pacific Power Company d/b/a NV Energy (Registrant) Date:January 5, 2011 By: /s/ E. Kevin Bethel E. Kevin Bethel Chief Accounting Officer 4 Table of Contents
